SEVENTH COURT OF APPEALS
                    SITTING AT VERNON COLLEGE
    SET FOR SUBMISSION ON ORAL ARGUMENT MONDAY, MARCH 2, 2015
                            AT 10:00 A.M.


    (Before Chief Justice Brian Quinn, Justice James T. Campbell, Justice Mackey K. Hancock)




07-14-00135-CV      In the Estate of James A. Loftis, Jr.,                 Ellis County
                      Deceased, John Steven Loftis, as
                      Independent Executor of the Estate
                      of James A. Loftis, Jr., Deceased
                      v. Rosemary Loftis

                    THE LAW OFFICE OF CHAD BARUCH                          O/A Requested
                     (Charles “Chad” Baruch)
                    JOHN C. MALLIOS & ASSOCIATES
                     (John Mallios) – Appellant

                    LAW OFFICES OF MICHAEL W.                              O/A Requested
                     HARTLEY (Michael W. Hartley) – Appellee




07-14-00278-CR      Teddie Davenport v. The State of Texas                 Limestone County
07-14-00279-CR
                    LAW OFFICE OF STAN SCHWIEGER                           O/A Requested
                     (Stan Schwieger) – Appellant


                    Brodie V. Burks, Assistant County and                  O/A Requested
                    District Attorney – State